At a former day of the term the appeal was dismissed upon appellant's affidavit. A request for reinstatement of the appeal is now before us, supported by affidavits, based upon the claim that appellant was under the impression that he was only requesting a postponement of his case. The appeal is reinstated.
Appellant was convicted for possessing for the purpose of sale whisky in dry area, his punishment being assessed at 18 months in the county jail.
No bills of exception are found in the record. There is what purports to be a statement of facts. The same is approved by *Page 247 
the county attorney, but bears no approval of the attorney for appellant, nor by the trial judge. Without the latter's approval it may not be considered. See authorities under Note 24, Art. 760, Vernon's Ann. Tex. C. C. P.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.